Bkoydes, P. J.
1. The evidence, the admission of which is complained of in the special grounds of the motion for a new trial, was admissible for the purpose stated by the trial judge at the time of its admission.
2. This was a suit upon the bond of an administratrix, brought against her and the sureties on the bond. Under the facts of the case the in*813surance policy upon the life of the deceased was void and unenforceable,- but this was not an issue in the case. The only issue before the jury was whether the $1,000 which the insurance company paid to Mrs. Allen, the widow and administratrix of the decedent, and which was sued for in this ease, was paid solely as a personal gift to her, on account of former services rendered the company by the decedent, or was paid to her as the administratrix of the estate of the decedent, in settlement of the policy. Upon this issue the evidence was conflicting and would have warranted a finding either way. The jury returned a verdict against Mrs. Allen, for $500, but in favor of her bondsmen, and the plaintiff made a motion for a new trial. The trial judge granted a new trial as to Mrs. Allen, but refused it as to the other two defendants, the sureties on the bond, and the movant excepted. The record discloses no error of law, and the judgment of the lower court is accordingly Affirmed.
Decided April 25, 1917.
Action on bond; from Wilcox superior court—Judge George. August 22, 1916.
Hal Lawson, for plaintiff. J. T. IT ill, for defendants.

Jenkins and Bloodworth, JJ., concur.